On petition foe a eeheaeing.
Downey, C. J.
A petition for a rehearing is filed in this case by the appellee. It is asked that the court grant a rehearing upon the point last decided, the only one decided against the appellee. We think the petition must be overruled. As to the causes of action alleged in the first and third paragraphs of the complaint, it is clear that the payee of the note should have been made a defendant, because it is not stated that the note was assigned by indorsement. See statute referred to in the opinion. It was unfortunate *28that this allegation was not made, but this was a fault of the appellees. Then the defendant failed to present the question of want of parties by a demurrer for that cause to these paragraphs of the complaint. In this the cause was badly conducted on the part of the defendant. When Eliza J. Dague asked that the plaintiffs should make her a party to the action, she only asked that they should do what they ought to have done in the first place, and what we think the court should have compelled them to do on her application.
The petition is overruled.